DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Klock on 12/7/21.
The application has been amended as follows: 

Claims:

Replace claim 1 with the following amended claim:
--1. An image forming apparatus configured to form an image on a sheet, comprising:
a display;
an input interface; and
a processor configured to:
	collect history information relating to the image forming apparatus;
	select a first accomplishment item in a case where first history information is collected;
 accomplishment item in a case where second history information which is different from the first history information is collected;
	display one or more operation options on the display, the one or more operation options being for accomplishing the first accomplishment item or the second accomplishment item selected; 
	acquire, from the input interface, a selection result of whether or not the one or more operation options are to be used; and
	control an operation of the image forming apparatus in accordance with the selection result,
	wherein the one or more operation options each have a plurality of application levels corresponding to varying values of a parameter, and
	the processor is further configured to control the operation of the image forming apparatus in accordance with one of the plurality of application levels of a selected operation option of the one or more operation options for accomplishing a selected accomplishment item.--

Replace claim 11 with the following amended claim:
--11. The image forming apparatus according to claim 1,
wherein one of the plurality of application levels of each of the operation options is a default level, and
the processor is further configured to, upon acquiring the selection result indicating the selected operation option, control the operation of the image forming apparatus in accordance with the default level of the selected operation option.--


--12. The image forming apparatus according to claim 1, wherein the processor is further configured to, at a predetermined timing after the processor starts controlling the operation of the image forming apparatus in accordance with one of the plurality of application levels of the selected operation option, prompt a user to perform input of an evaluation by the user of an accomplishment degree of the selected accomplishment item.--

Replace claim 13 with the following amended claim:
--13. The image forming apparatus according to claim 1, wherein the processor is further configured to, at a predetermined timing after the processor starts controlling the operation of the image forming apparatus in accordance with one of the plurality of application levels of the selected operation option, prompt a user to perform input of an evaluation by the user of whether or not the operation of the image forming apparatus was within an acceptable range.--

Replace claim 14 with the following amended claim:
--14. The image forming apparatus according to claim 1, wherein the processor is further configured to, at a predetermined timing after the processor starts controlling the operation of the image forming apparatus in accordance with one of the plurality of application levels of the selected operation option, prompt a user to perform input of an evaluation by the user of an accomplishment degree of the selected accomplishment item and an evaluation by the user of whether or not the operation of the image forming apparatus was within an acceptable range.--

Replace claim 15 with the following amended claim:
an application level of the selected operation option based on one or both of the evaluation by the user of the accomplishment degree of the selected accomplishment item and the evaluation by the user of whether or not the operation of the image forming apparatus was within the acceptable range.--

Replace claim 23 with the following amended claim:
--23. An image forming system including an image forming apparatus configured to form an image on a sheet, the image forming system comprising:
a display;
an input interface; and
one or more processors configured to:
	collect history information relating to the image forming apparatus;
	select a first accomplishment item in a case where first history information is collected;
	select a second accomplishment item which is different from the first accomplishment item in a case where second history information which is different from the first history information is collected;
	display one or more operation options on the display, the one or more operation options being for accomplishing the first accomplishment item or the second accomplishment item selected; 
	acquire, from the input interface, a selection result of whether or not the one or more operation options are to be used; and
	control an operation of the image forming apparatus in accordance with the selection result,
application levels corresponding to varying values of a parameter, and
	the one or more processors are further configured to control the operation of the image forming apparatus in accordance with one of the plurality of application levels of a selected operation option of the one or more operation options for accomplishing a selected accomplishment item.--

Allowable Subject Matter
Claims 1, 3-9, 11-24, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-9, 11-24, and 28-31, the prior art of record does not disclose or suggest the recited “control the operation of the image forming apparatus in accordance with one of the plurality of application levels of a selected operation option of the one or more operation options for accomplishing a selected accomplishment item” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852